546 S.E.2d 299 (2001)
248 Ga. App. 180
CODY
v.
COLDWELL BANKER REAL ESTATE CORPORATION.
No. A00A2352.
Court of Appeals of Georgia.
February 21, 2001.
Arthur F. Millard, Atlanta, for appellant.
Weissman, Nowack, Curry & Wilco, Charles B. Waters, Jr., Alicia E. Coleman, Atlanta, King, Taylor & Stovall, James F. Stovall III, Tucker, for appellee.
ANDREWS, Presiding Judge.
Channon R. Cody appeals from the trial court's order granting Coldwell Banker Real Estate Corporation's motion to dismiss her appeal pursuant to OCGA § 5-6-48(c) for an unreasonable delay in the filing of the transcript.
The trial court simply granted the motion without elaboration and failed to make the necessary findings as to whether the delay was unreasonable, inexcusable, and caused by Cody. Dalton v. Vo, 224 Ga.App. 382, 480 S.E.2d 377 (1997). In making these necessary findings, a trial court exercises a legal discretion which we review only for abuse. Wood v. Notte, 238 Ga.App. 748, 749, 519 S.E.2d 923 (1999). Because the trial court did not make the necessary findings, we are unable to determine whether the trial court properly exercised its discretion in dismissing the appeal. Dalton, 224 Ga.App. at 383, 480 S.E.2d 377; Wood, 238 Ga.App. at 749, 519 S.E.2d 923.
Accordingly, we vacate the trial court's order dismissing the appeal and remand the *300 case to the trial court with instructions to make the necessary findings.
Judgment vacated and case remanded.
RUFFIN and ELLINGTON, JJ., concur.